Citation Nr: 0731425	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-11 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1946 to March 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   The veteran's case was advance on the 
Board'sdocket due to his advanced age.  See 38 C.F.R. 
§ 20.900 (2007).  


FINDING OF FACT

Sleep apnea was not manifest until 42 years after service, 
and there is no competent evidence that the veteran's current 
sleep apnea is related to service.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in January 2002 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The veteran's initial duty-to-assist 
letter was provided before the adjudication of his claim.  In 
addition, a letter dated in January 2005 specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing at the RO, and has 
declined a hearing before the Board.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The veteran contends that his need for excessive amounts of 
sleep which was noted in his service medical records was a 
sign that he had sleep apnea in service.  He asserts that the 
excessive sleep noted in service is the same symptom which 
ultimately resulted in a diagnosis of sleep apnea after 
service.  He presented testimony to his effect during the 
hearing held in June 2004. 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  

The veteran's service medical treatment records are negative 
for any reference to sleep apnea.  The Board has noted that a 
service medical record dated in April 1951 reflects that the 
veteran gave a history of falling asleep at work, and stated 
that this had been a life long condition.  The veteran was 
subsequently admitted to a service hospital for 10 days.  He 
gave a history of having frequent disciplinary problems as a 
result of sleeping too much and too soundly.  He stated that 
he had always required 12 to 14 hours of sleep, and spent 
most of his time off duty sleeping.  He said that most of his 
discipline had been due to not arising early enough or 
falling asleep again before actually starting work.  He 
stated that the had always had similar difficulties, and at 
the age of 8 years had been hospitalized at a children's 
hospital and kept out of school for a year.  On examination, 
the veteran was well developed and well nourished.  General 
examination was not remarkable.  He was asymptomatic 
throughout the hospitalization.  He was started on Benzedrine 
three times a day, with objective and subjective improvement, 
becoming apparently normally alert and active.  He reportedly 
presented no findings to suggest that the hypersomnia was on 
an organic basis.  It was stated that in view of the lifelong 
history, it should be classified as a neurotic trait.  The 
final diagnoses were neurotic trait and hypersomnia.  Sleep 
apnea was not diagnosed.  

On separation examination in March 1954, no abnormality 
pertaining to sleep or breathing was noted.  

There is no evidence of sleep apnea after service until more 
than 42 years later in 1996.  A private medical record dated 
in June 1996 reflects that the veteran was seen for a sleep 
evaluation after having symptoms such as falling asleep in a 
movie.  His wife reported that he snored terribly, and that 
there were pauses in his breathing which was terminated by 
gasps, snorts and shakes.  During the day, he reportedly 
nodded off whenever he was still.  The physician stated that 
he believed that the veteran had severe obstructive sleep 
apnea.  The report does not contain any mention of the 
veteran's period of service.  

The RO referred the veteran for a respiratory examination by 
the VA in March 2004.  The examiner noted that he looked a 
the claims file including the service medical records in 
which the veteran was worked up for hypersomnia.  The 
examiner also noted that the veteran reported that he had 
first been diagnosed with sleep apnea only five or six years 
before the examination.  The veteran also stated that he 
started having symptoms which were significant about 10 years 
ago, when he started falling asleep while driving his car.  
The veteran denied having seen any one for sleep problems 
between the date of discharge and the consultation five or 
six years earlier.  When asked why not, the veteran said that 
he did not have significant symptoms during that time.  

Following examination, the examiner made the following 
comments:

It is difficult to relate the current diagnosis of 
sleep apnea with the diagnosis of about 30 years 
ago or more of hypersomnia without resorting to 
speculation because of the distance in time between 
the two and the lack of continuity in terms of 
being a problem or requiring treatment in the last 
30 years or more...

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran's current 
sleep apnea is related to service.  The service medical 
records do not contain a diagnosis of the disorder, and the 
post service medical records reflect that the first treatment 
for sleep apnea was many years after service.  There is no 
competent evidence that the veteran's current sleep apnea is 
related to service.  The only medical opinion indicates that 
there is only a speculative relationship to service.  A grant 
of service connection may not be based on speculation.  
Accordingly, the Board concludes that sleep apnea was not 
incurred in or aggravated by service.  


ORDER

Service connection for sleep apnea is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


